 


114 HR 2125 IH: Keeping Our Campaigns Honest Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2125 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Yarmuth (for himself, Mr. Pallone, Ms. Eshoo, Ms. Pelosi, Mr. Butterfield, Ms. Clarke of New York, Mr. Cohen, Mr. Deutch, Mr. Michael F. Doyle of Pennsylvania, Mr. Loebsack, Mr. Ben Ray Luján of New Mexico, Ms. Matsui, Mr. McGovern, Mr. McNerney, Mr. Sarbanes, Mr. Welch, and Ms. Edwards) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Federal Communications Commission to revise its sponsorship identification rules so as to require the disclosure of the names of significant donors to persons paying for or furnishing broadcast matter or origination cablecasting matter that is political matter or matter involving the discussion of a controversial issue of public importance. 
 
 
1.Short titleThis Act may be cited as the Keeping Our Campaigns Honest Act of 2015. 2.Revision to sponsorship identification rulesNot later than 90 days after the date of the enactment of this Act, the Federal Communications Commission shall revise its sponsorship identification rules (sections 73.1212 and 76.1615 of title 47, Code of Federal Regulations) so as to provide that, in the case of broadcast matter or origination cablecasting matter that is political matter or matter involving the discussion of a controversial issue of public importance, the announcement required by such sections shall include the names of significant donors to the person the identity of which is required to be disclosed in such announcement.  
 
